 Case 2:19-cv-00458-JNL Document 28 Filed 01/07/21 Page 1 of 1   PageID #: 52



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW HAMPSHIRE


Gregory Paul Violette

      v.                                        Case No. 19-cv-458-JNL

Kate Phillips, et al.




                                   ORDER


      After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated December 15, 2020.

      SO ORDERED.

                                         ____________________________
                                         Joseph N. Laplante
                                         United States District Judge

Date: January 6, 2021

cc:   Gregory Paul Violette, pro se
